DETAILED ACTION
Status of Application
Claims 1-8 and 31 are examined in this application. Claims 9 and 22-30 are withdrawn. Claims 1-8 are amended. Claims 10-21 are cancelled. Claim 31 is new. This is a Non-Final Office Action in response to Arguments and Amendments filed on 2/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
Election/Restrictions
Claims 9 and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/2019
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 on page 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The limitation “sensor criteria” appears to be a new recitation of a term initially recited in Claim 1. It is unclear if it should derive antecedent basis from the term in Claim 1 of if it is a new instance. Moreover, selecting a sensor criteria being part of the fingerprint is unclear because it appears Claim 1 recites the same scope. How does this further narrow the claim? Furthermore, the entire limitation is modifying “the predefined location fingerprint is predefined”. This is not an active method step in Claim 1; therefore, it is unclear if any of the limitation so Claim 3 are required as active steps or are merely descriptive of events outside of the method. The claim is interpreted as describing the predefined location fingerprint and not as being active method steps.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheynblat (US 2006/0089153 A1).
Claim 1, Sheynblat discloses a method of verifying a vehicle location (Fig. 1; [0002]), the method comprising: 	accessing, by a processor, a predefined location fingerprint for a purported location along a road network (Fig. 1), wherein the predefined location fingerprint is stored in a database ([0030, 0034] “Fingerprint requestor 48 requests and obtains the pertinent fingerprint data for the approximate location identified by location estimator 46”), wherein the predefined location fingerprint includes sensor criteria associated with the purported location along the road network ([0030]; RSSI indicator), the sensor criteria including at least one threshold corresponding to sensor data ([0034]; S72), the sensor data being data sensed  from a physical environment of an area at the purported location along the road network by a sensor at the purported location along the road network, the sensor data being indicative of one or more characteristics of the physical environment of the purported location along the road network and being associated with the purported location along the road network ([0005]); 	requesting, by the processor, vehicle sensor data from one or more vehicle sensors of a vehicle at the vehicle location, the vehicle sensor data being data sensed from a physical environment at the vehicle location ([0030, 0033]; S60; Collecting the sensor data; [0017] discloses a car phone (i.e. “Car sensor”); 	receiving, by the processor, the requested vehicle sensor data from the vehicle, the received vehicle sensor data being associated with the vehicle location ([0030, 0033]); 	comparing, by the processor, the received vehicle sensor data associated with the vehicle location with the at least one threshold corresponding to the sensor data associated with the purported location along the road network ([0030, 0034); Comparator 50; S72)  ; and 	verifying, by the processor based on the compared vehicle sensor data 2associated with the vehicle location and the at least one threshold corresponding to the sensor data associated with the purported location along the road network, the vehicle location in response to the received ([0031, 0034]; Location display 52; S74).
As per Claim 2, Sheynblat discloses the method of claim 1, further comprising:	sending, by the processor, an external data request to an external provider for the sensor data associated with the purported location along the road network ([0027]); and	receiving, by the processor, the sensor data associated with the purported location along the road network from the external provider ([0027]).
As per Claim 3, Sheynblat discloses the method of claim 1, wherein the predefined location fingerprint is predefined by:	identifying, by the processor, the purported location along the road network to associate with the location fingerprint (Fingerprint data contains data respective of sensor readings for a location. Fingerprint data may be received by mobile device and used, i.e. identifying);	selecting, by the processor, sensor criteria for the purported location along the road network ([0034]; Selecting a threshold); and	associating, by the processor, the sensor criteria with the purported location along the road network as the location fingerprint (Selecting a fingerprint containing data indicative of sensor readings, the fingerprint being associated with a location. Running the routine is associating the fingerprint data with the initial, estimated location and the final determined location).

As per Claim 4, Sheynblat discloses the method of claim 1, wherein the at least one threshold comprises:	a predefined value or predefined range of values for the sensor data associated with the ([0034]); and	a predefined amount of sensor data associated with the purported location along the road network, a predefined type of sensor data associated with the purported location along the road network, or a predefined amount and a predefined type of sensor data associated with the purported location along the road network (the sensor data that is previously determined to be part of the fingerprint location).
As per Claim 5, Sheynblat discloses the method of claim 1, wherein the sensor data associated with the purported location along the road network is sensed from a set of sensors and the one or more vehicle sensors correspond to the set of sensors ([0007]; This reads on the fingerprint data having been generated by the same vehicle.

As per Claim 6, Sheynblat discloses the method of claim 1, wherein the purported location along the road network is a point of interest or a pre-defined area ([0022]).

As per Claim 7, Sheynblat discloses the method of claim 1, wherein the sensor data associated with the purported location along the road network comprises environmental attributes associated with the purported location along the road network (RSSI reads on “environmental attributes”. See [0042] of instant application. Moreover, the signal strength in the area is an attribute of the environment).

As per Claim 8, Sheynblat discloses the method of claim 1, wherein verifying the vehicle location is performed automatically when the vehicle location corresponds to a location associated with a location fingerprint (Routine of Fig. 6 is programmed and computer implemented).
Claim 31, Sheynblat discloses the method of claim 1, wherein the sensor at the purported location along the roadway comprises an altitude sensor, a wind speed sensor, a humidity sensor, a magnetic sensor, an electromagnetic sensor, a precipitation sensor, a radio-wave sensor ([0024, 0029] BTS), a micro-wave sensor, a solar radiation sensor, an air quality sensor, an optical distance system, a radio distance system, or a combination thereof (A combination thereof includes only one).
Conclusion                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.